Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-15-00662-CR

                          Alberto Aguirre RENDON,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

               From the County Court at Law, Kerr County, Texas
                          Trial Court No. CR13-1227
                   Honorable Susan Harris, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED April 20, 2016.


                                        _________________________________
                                        Patricia O. Alvarez, Justice